DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moezzi et al.(hereinafter “Moezzi”, US Patent 5,850,352) in view of Salesin et al.(hereinafter “Salesin”, US Patent 6,631,240).
Regarding claims 1 and 20, Moezzi teaches an image display method (col. 9 lines 47-57) comprising: 
displaying an integrated video in which videos of a scene from different viewpoints are arranged in a frame (col. 21 lines 49-56), the videos including at least one real video 5and at least one virtual video generated from the at least one real video (col. 1 lines 43-57); 
displaying a first user interface into which a first operation is input (col. 26 lines 29-33, col. 38 lines 25-44 and shown in Fig. 17: CAMERA 3, in which a user interface is provided to enable a first operation, such as a user specified viewpoint or perspective); 
changing viewpoints of the videos displayed, according to the first operation (col. 24 lines 24-31); 
Fig. 17: CAMERA 4, in which additional user interfaces are provided to enable a user to perform changes to camera viewpoints or perspectives, therefore the user implemented changes to perspective on the additional interface serves as a subsequent second operation.); and 
However, Moezzi fails to teach changing a playing speed of the videos displayed according to the second operation. Salesin teaches changing a playing speed of the videos displayed according to the second operation (col. 1 lines 54-59 and col. 13 lines 12-21, in which operations can adjust changing playing speed of videos that are viewed by the user interface). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different viewpoints of Moezzi with the changed playing speed of Salesin because this modification would enhance subsequent review of video sequences through enabling user manipulation of the playback speed of t hose sequences to ensure critical frames of the sequence are properly analyzed.
	Regarding claim 2, Moezzi teaches wherein 15the second user interface is provided for changing a playing direction of the videos, and the playing direction of the videos are changed according to another second operation provided via the second user interface (col. 48 lines 20-25). However, Moezzi fails to teach wherein 15the second user interface is provided for changing the playing speed and a playing direction of the videos, and in the changing of the playing speed, the playing speed and the playing direction of the videos are changed according to another second operation provided via the second user interface. Salesin teaches wherein 15the second user interface is provided for changing the playing speed of the videos, the playing speed of the videos are changed (col. 1 lines 54-59 and col. 13 lines 12-21). Therefore it would have been 
	Regarding claim 17, Moezzi teaches wherein the videos comprise a first video and a second video, and a first resolution of the first video is different from a second resolution of the second video (col. 21 lines 60-67, in which a first video(Fig. 10d) and a second video(Fig. 13c) are displayed at two different resolutions).
	Regarding claim 20, Moezzi teaches an image display apparatus (col. 51 lines 48-50) comprising: 
a display configured to display (col. 52 lines 23-28): 
an integrated video in which videos of a scene from different viewpoints are arranged in a frame (col. 21 lines 49-56), the videos including at least one real video and at least one virtual video generated from the at 10least one real video (col. 1 lines 43-57); 
a first user interface into which a first operation is to be input (col. 26 lines 29-33, col. 38 lines 25-44 and shown in Fig. 17: CAMERA 3, in which a user interface is provided to enable a first operation, such as a user specified viewpoint or perspective); and 
a second user interface into which a second operation is to be input (col. 38 lines 25-44 and shown in Fig. 17: CAMERA 4, in which additional user interfaces are provided to enable a user to perform changes to camera viewpoints or perspectives, therefore the user implemented changes to perspective on the additional interface serves as a subsequent second operation.); and  
in which operations can adjust changing playing speed of videos that are viewed by the user interface). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different viewpoints of Moezzi with the changed playing speed of Salesin because this modification would enhance subsequent review of video sequences through enabling user manipulation of the playback speed of t hose sequences to ensure critical frames of the sequence are properly analyzed.

Claim Objections
Regarding claims 3-16 and 18-19, though Moezzi teaches changing of camera viewpoints of displayed videos on an interface according to a user operation (col. 24 lines 24-31), Moezzi fails to teach the limitations of claims 3-16 and 18-19. Claims 3-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699